Title: To George Washington from Henry Knox, 5 December 1791
From: Knox, Henry
To: Washington, George



Sir
War-Department [Philadelphia] December 5th 1791.

I have the honor to submit a letter received from the late governor of Virginia dated the 24th ultimo together with certain

resolutions of the council of said State, passed on the 17th ultimo.
I also submit the draft of an answer to the said letter. And the draft of a letter to Mr Seagrove. I have the honor to be Sir, with the greatest respect, Your most obedt Servt

H. Knox

